In the Supreme Court of Georgia



                                    Decided: February 1, 2021


               S21A0113. KIRKLAND v. THE STATE.


      MELTON, Chief Justice.

      Johnathon Kirkland appeals his convictions for malice murder

and related offenses, contending in a single enumeration that the

trial court erred by failing to suppress an identification of him made

by means of a photo lineup. 1 Specifically, Kirkland contends that the


      1 On June 5, 2015, Kirkland and his brother, Brandon, were indicted for
16 counts relating to the shooting death of Amin Bouchelaghem and related
offenses committed against Larry Brooks, Michael McGee, Sr., and Michael
McGee, Jr. All of the offenses were committed on December 30, 2013.
Regarding the shooting death of Bouchelaghem, the two co-defendants were
indicted for participation in criminal street gang activity (Count 1); malice
murder (Count 2); felony murder (Counts 3 and 5); aggravated assault (Count
4); and attempted armed robbery (Count 6). In addition, the two co-defendants
were indicted for attempted murder, aggravated battery, and aggravated
assault of Larry Brooks (Counts 9, 10, and 11); attempted murder and
aggravated assault of Michael McGee, Sr. (Counts 12 and 13); attempted
murder and aggravated assault of Michael McGee, Jr. (Counts 14 and 15); and
possession a firearm during the commission of a felony (Count 16). Only
Kirkland was indicted for a third count of felony murder (Count 7) and
possession of a firearm by a convicted felon (Count 8).
      At a joint jury trial held from March 22 to April 12, 2016, Kirkland was
photo-lineup procedure was unduly suggestive. For the reasons set

forth below, we affirm.

      1. The evidence presented at trial shows that, on December 30,

2013, Kirkland, a member of the Bloods gang, while allegedly with



found guilty of all counts except for three counts of attempted murder (Counts
9, 12, and 14) and two counts of aggravated assault (Counts 13 and 15). The
trial court initially imposed a sentence of 15 years in prison for criminal street
gang activity (Count 1); life without parole for malice murder (Count 2); 30
years for attempted armed robbery (Count 6); 5 years for possession of a
firearm by a convicted felon (Count 8); 20 years for aggravated battery (Count
10); 20 years for aggravated assault (Count 11); and 5 years for possession of a
firearm during the commission of a felony (Count 16), to run consecutively. All
three felony murder counts (Counts 3, 5, and 7) and one aggravated assault
count (Count 4) were purportedly merged with Count 2, although those counts
were actually vacated by operation of law. See Malcolm v. State, 263 Ga. 369
(4) (434 SE2d 479) (1993).
       The trial court granted a motion for an out-of-time appeal on November
1, 2016, and a subsequent timely motion for new trial was filed. Thereafter,
Kirkland retained new counsel, who filed an amended motion for new trial on
August 2, 2018. After a hearing, the trial court denied the motion for new trial
on April 25, 2019. Later, however, the trial court determined that the
aggravated assault count (Count 11) should have merged into the aggravated
battery count (Count 10) for purposes of sentencing and entered a new final
disposition on May 15, 2019, vacating the 20-year sentence for aggravated
assault and merging it instead. Kirkland timely filed a notice of appeal on May
24, 2019. The case was docketed in this Court on July 25, 2019, but the appeal
was dismissed on November 20, 2019, when no appellant’s brief was filed.
       Through new counsel, Kirkland filed a second motion for an out-of-time
appeal in the trial court on January 23, 2020, which the trial court granted on
July 8, 2020. Kirkland timely filed a notice of appeal on August 7, 2020,
bringing the current appeal before this Court. The appeal was docketed to the
term of this Court beginning in December 2020, and submitted for decision on
the briefs.

                                        2
his   brother,       Brandon, 2    attacked     and    fatally   shot   Amin

Bouchelaghem during an attempted robbery outside of a nightclub.

Bouchelaghem was preparing to reopen the club after renovations,

and he was carrying a large amount of cash. Larry Brooks, Michael

McGee, Sr., and Michael McGee, Jr. were at the club helping

Bouchelaghem. At one point, when Bouchelaghem tried to leave, his

car would not start. McGee, Jr. pulled his vehicle into the back

parking lot of the club so they could try to “jump” Bouchelaghem’s

vehicle. McGee, Jr. noticed two armed men approaching. As they got

closer, the two gunmen opened fire. One of the shots struck Brooks

in the back, paralyzing him from the waist down. The shots

continued, and McGee, Sr. dropped to the ground and pretended to

be dead. McGee, Jr. escaped the gunshots by jumping over a nearby

wall, injuring his leg in the process. The gunmen then tried to pull

Bouchelaghem out of his vehicle, but he resisted. After a short

struggle, the gunmen shot Bouchelaghem, killing him.

      Multiple witnesses identified Kirkland as one of the gunmen.


      2   Brandon was acquitted of all charges by the jury.
                                        3
Shortly before the shootings, Shekierra Adams saw Kirkland at a

store across the street from the nightclub. She witnessed Kirkland,

who was carrying a gun, cross the street to the alley behind the

nightclub and heard gunshots soon thereafter. Teresa Adeeji told

police that she saw Kirkland shooting into Bouchelaghem’s car, and

she also identified Kirkland in a photo lineup. In separate

interviews, McGee, Jr. and Brooks also identified Kirkland in photo

lineups.

      In addition to these identifications, there was evidence that

Kirkland admitted to the shootings. Jarvis McElroy testified that,

before the murder, Kirkland stated that he was “going to get”

Bouchelaghem. After the shootings, Kirkland stated, “I told you I

was going to get him.” 3

      2. As to the evidence presented at trial, Kirkland takes issue

with only the photo-lineup identification made by McGee, Jr.,




      3 Kirkland does not challenge the sufficiency of the evidence, so we do
not consider it, as this Court no longer reviews as a matter of course sufficiency
of the evidence in the absence of an enumerated error in non-death penalty
cases. See Davenport v. State, 309 Ga. 385, 399 (4) (b) (846 SE2d 83) (2020).
                                        4
arguing that the procedure used by police was unduly suggestive

and that the trial court should have granted his motion to suppress

that identification. With regard to this argument, the evidence

presented at a pretrial hearing on Kirkland’s motion to suppress

McGee, Jr.’s identification reveals that, on January 10, 2014,

Detective J. Thorpe conducted an interview with McGee, Jr. During

this interview, Detective Thorpe presented McGee, Jr. with three

photo lineups, each consisting of six photographs of potential

suspects. One of the lineups contained a photograph of Kirkland and

non-suspect “fillers.” On that day, McGee, Jr. was unable to make

any identifications. At the end of the interview, McGee, Jr. told

Detective Thorpe that he could not concentrate properly on the

photographs because of the “heavy medications” he was taking for

the injuries to his leg he sustained while fleeing the shooters.

McGee, Jr. described his condition as nauseous and “unnervey,” and

he agreed to come back for a second interview to be conducted at

some point after he was no longer taking the medications.

     On January 16, 2014, McGee, Jr. returned to the police station,

                                 5
and Detective Thorpe once again presented the same lineups to him,

though the order of the potential suspects in each set had been

shuffled. At that time, McGee, Jr. indicated that he was no longer

suffering from medication side-effects. During this viewing of the

photo lineups, McGee, Jr. identified a photo of Kirkland as one of

the shooters with what McGee, Jr. described to be “100 percent

certainty.”

     Kirkland maintains that this procedure was unduly suggestive

for three reasons: (a) Detective Thorpe knew Kirkland was the

suspect at the time the photo lineups were administered; (b)

Kirkland was shown the same lineup containing the same photo of

Kirkland at two different times; and (c) a neighborhood friend had

previously shown McGee, Jr. a photo of Kirkland prior to McGee,

Jr.’s first interview with Detective Thorpe. Even if we give Kirkland

the benefit of the doubt and assume that he did not affirmatively

waive these contentions, the trial court did not abuse its discretion

by finding that the photo-lineup procedure was not unduly

suggestive.

                                 6
    We have previously explained:

    “If an out-of-court identification by a witness is so
    impermissibly suggestive that it could result in a
    substantial likelihood of misidentification, evidence of
    that out-of-court identification violates due process and is
    inadmissible at trial.” (Citation and punctuation
    omitted.) Westbrook v. State, 308 Ga. 92, 99 (839 SE2d
    620) (2020). “This Court employs a two-step process in
    examining a trial court’s admission of identification
    evidence for error.” Bowen v. State, 299 Ga. 875, 879 (792
    SE2d 691) (2016). First, “[w]e review a trial court’s
    determination that a lineup was not impermissibly
    suggestive for an abuse of discretion.” Westbrook, supra,
    308 Ga. at 99. “[A]n identification procedure is not
    impermissibly suggestive unless it leads the witness to
    the virtually inevitable identification of the defendant as
    the perpetrator, and is the equivalent of the authorities
    telling the witness, ‘This is our suspect.’” (Citation and
    punctuation omitted.) Id. Second, if a trial court properly
    “concludes that the State employed an impermissibly
    suggestive pretrial identification procedure, the issue
    becomes whether, considering the totality of the
    circumstances, there was a substantial likelihood of
    irreparable misidentification.” (Citation and punctuation
    omitted.) Curry v. State, 305 Ga. 73, 76 (823 SE2d 758)
    (2019). If, however, a trial court properly determines that
    “the identification procedure is not unduly suggestive, it
    is not necessary to consider whether there was a
    substantial likelihood of irreparable misidentification.”
    (Citation and punctuation omitted.)Westbrook, supra, 308
    Ga. at 99.

Thomas v. State, Case No. S20A1187, 2020 WL 7482137, at *4


                                 7
(December 21, 2020). As discussed below, none of Kirkland’s

contentions would support a finding that any of the actions taken by

Detective Thorpe during the identification procedure led McGee, Jr.

to the “virtually inevitable” conclusion that Kirkland was the

perpetrator, and, as such, the trial court did not abuse its discretion

in denying Kirkland’s motion to suppress. See id.

     (a) First, Kirkland argues that the procedure was unduly

suggestive because Detective Thorpe knew Kirkland’s identity as

the suspect when he conducted the photo lineups. Kirkland

essentially contends that a photo lineup must be presented by

someone who does not know the suspect’s identity. But there is no

authority supporting Kirkland’s argument. To the contrary,

statutory law contemplates photo lineups being administered by

police officers who know the identity of a suspect, see OCGA § 17-

20-2 (b) (2) (B).4 And, even in those situations, failure to follow the


     4 This statute provides that it is appropriate for a photo lineup to be
administered by an individual
     [w]ho knows the identity of the suspect [and uses] a procedure in
     which photographs are placed in folders, randomly shuffled, and

                                     8
procedures contained within the statute does not require automatic

exclusion. See OCGA § 17-20-3 (“The court may consider the failure

to comply with the requirements of this chapter with respect to any

challenge to an identification; provided however, that such failure

shall not mandate the exclusion of identification evidence.”). See

also Roseboro v. State, 308 Ga. 428, 433-434 (2) (a) (841 SE2d 706)

(2020) (even assuming that OCGA § 17-20-2 applies to a procedure

in which a photo lineup was conducted using pictures on a phone,

noncompliance with the statute would not result in the automatic

exclusion of an identification); United States v. Everett, Case No.

1:17-CR-020-RWS-JKL, 2019 WL 6458425, at *3 (N.D. Ga. July 5,

2019) (failure to follow shuffling procedure in OCGA § 17-20-2 did

not render photo-lineup procedure unduly suggestive). So, this

ground lacks merit, as Kirkland has identified no action or

statement by Detective Thorpe that is the equivalent of him telling

McGee, Jr., “This is our suspect.” Westbrook, supra, 308 Ga. at 99.


     then presented to the witness so that the individual conducting
     such procedure cannot physically see which photograph is being
     viewed by the witness until the procedure is complete.
                                   9
     (b) Second, Kirkland argues that the procedure was unduly

suggestive   because   Detective    Thorpe   presented   the   lineup

containing his photograph to McGee, Jr. twice, without selecting a

completely different photograph of Kirkland for the second

interview and without presenting that photograph in a lineup with

all new filler photos of non-suspects. Again without citation of

authority, Kirkland argues that this automatically invalidated the

procedure. But he provides nothing to support his speculation that

conducting the second lineup in this manner was impermissibly

suggestive. As already stated, there was no evidence presented that

the procedure employed by Detective Thorpe was equivalent to

McGee, Jr. being told by police the identity of the suspect. See id.

We have previously held that a trial court may be authorized to find

that there was no impermissible suggestiveness where the witness

identified the defendant in two lineups and the defendant’s

photograph was the only one to appear in both. See Clark v. State,

279 Ga. 243, 245 (611 SE2d 38) (2005). The procedure used in this

case is even less suggestive than that used in Clark, as the same

                                   10
photos were repeated. Therefore, Kirkland’s second ground for

contending that the photo lineup was unduly suggestive and should

have been suppressed also fails.

     (c) Finally, Kirkland maintains that the photo-lineup

procedure was unduly suggestive because there was evidence that

McGee, Jr. had been shown a photo of Kirkland by a neighborhood

friend prior to his first interview with Detective Thorpe. This

argument fails in two ways. First, the outside action taken by

Kirkland’s neighborhood friend has no bearing on the identification

procedure employed by Detective Thorpe and provides no evidence

that the procedure, itself, was unduly suggestive. See Curry v. State,

305 Ga. 73, 78 (2) (823 SE2d 758) (2019) (holding that the witness’s

viewing of the defendant’s picture in a newspaper prior to making

an identification did not require a mistrial because it was not an

“identification procedure by law enforcement”). Second, McGee, Jr.

testified that he could not recall whose photograph his friend had

shown him when he ultimately made an identification of Kirkland

in the second photo lineup (and he made no identification at all in

                                   11
the first lineup). McGee, Jr. further indicated that the only other

time he remembered seeing the shooter’s face was on the night of

the shooting. McGee, Jr. also stated that he did not believe that the

person his friend had shown him was the same person he identified

from the lineup, though there may have been similarities.

     For all the reasons set forth above, the trial court did not abuse

its discretion by admitting McGee, Jr.’s identification of Kirkland.

See Westbrook, supra, 308 Ga. at 99.

     Judgment affirmed. All the Justices concur.




                                  12